Citation Nr: 1402396	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  In that decision, the RO granted entitlement to service connection for a right hip and right wrist condition, denied entitlement to service connection for bilateral hearing loss, and reopened, but denied, entitlement to service connection for tinnitus and a right knee condition. 

In October 2010, the Veteran submitted correspondence to the RO, apparently in response to the March 2010 rating decision.  In March 2011, the Veteran's representative submitted a clarifying memorandum with regard to the Veteran's October 2010 correspondence.  In that memorandum, the Veteran's representative made clear that the Veteran was filing a Notice of Disagreement with respect to the RO's March 2010 rating decision with respect to his claim for entitlement to service connection for bilateral hearing loss and tinnitus, as well as the RO's January 2010 rating decision with respect to entitlement to service connection for posttraumatic stress disorder (PTSD) and a traumatic brain injury (TBI).

A Statement of the Case was issued in February 2013.  Entitlement to service connection for a TBI, bilateral hearing loss, and tinnitus, were denied.  A February 2013 rating decision granted entitlement to service connection for PTSD.  In March 2013, the Veteran submitted a VA Form 9 and clearly indicated that he only sought to perfect an appeal as to the RO's denial of entitlement to service connection for tinnitus.  In April 2013, the Veteran's representative also submitted a statement (VA Form 646) detailing why entitlement to service connection for tinnitus was warranted.

Nonetheless, in September 2013, the Veteran's representative submitted an Informal Hearing Presentation (IHP).  In that IHP, the representative made arguments relating to four issues, entitlement to service connection for PTSD, TBI, bilateral hearing loss, and tinnitus.  Despite the representative's submission of that IHP, the only issue before the Board is entitlement to service connection for tinnitus.  Along with the February 2013 Statement of the Case, the Veteran was informed that he had 60 days to perfect an appeal, and a VA Form 9, which was attached along with the February 2013 Statement of the Case, could be submitted to perfect his appeal.  38 C.F.R. § 20.200 specifically recognizes that unless the Veteran otherwise specifies specific issues that are being appealed, the Board must assume that all issues listed in the Statement of the Case are being appealed.  In this case, however, it was made clear, by his VA Form 9 and VA Form 646, that the Veteran only sought to appeal the issue of entitlement to service connection for tinnitus.  It was not until after the time for perfecting an appeal did the Veteran indicate that he desired to appeal other issues.  See September 2013 IHP.  Thus, the Veteran only perfected an appeal as to the issue of entitlement to service connection for tinnitus, and it is the only issue that was certified to the Board. 


FINDINGS OF FACT

1. A January 2010 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran did not perfect an appeal of the March 2008 rating decision.

2. Evidence received since the January 2010 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Resolving all doubt in the Veteran's favor, tinnitus had its clinical onset in service.  


CONCLUSIONS OF LAW

1. The January 2010 rating decision which denied the Veteran's claim of entitlement for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the January 2010 rating decision in connection with the Veteran's claim of entitlement to service connection for tinnitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. New and Material Evidence.

The RO previously denied the Veteran's claim of service connection for tinnitus by a March 2008 rating decision.  In that rating decision, the RO considered the Veteran's service treatment records only as the Veteran failed to appear for a scheduled VA examination.  In the March 2008 rating decision, the RO determined that service connection for tinnitus was not warranted because the evidence did not show that tinnitus was incurred in or aggravated by service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2008.  

In January 2010, the RO found that new and material evidence was not received to reopen the claim of entitlement to service connection for tinnitus, as the Veteran provided no evidence in support of his claim.  The Veteran did not perfect an appeal of either decision.  Thus, they are final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2010 rating decision includes a March 2010 VA examination report.  Significantly, that report includes a history of the onset of the Veteran's purported tinnitus.  Specifically, the Veteran asserted "...he has experienced this condition ever since he was in Iraq when he was exposed to explosions."  As noted above, the March 2008 and January 2010 rating decisions denied the Veteran's claim of entitlement to service connection for tinnitus as there was no evidence of an etiological link between the Veteran's purported tinnitus and his period of active service.

The Board concludes that the evidence submitted subsequent to the January 2010 denial of the Veteran's claim of entitlement to service connection is new and material.  The March 2010 VA examination report is new because it was not of record in January 2010.  Further, the report is material because it could reasonably substantiate the Veteran's claim of service connection.  Specifically, the Veteran's statement that his tinnitus began in service as a result of his proximity to explosions, presumed credible for the purpose of determining whether to reopen, could furnish the etiological link necessary to substantiate his claim for service connection.  Thus, having found new and material evidence was submitted after the final prior denial, the issue of entitlement to service connection for tinnitus is reopened.

II. Entitlement to Service Connection for Tinnitus.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is competent to render a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran further asserts that he experienced in-service acoustic trauma.  Specifically, the Veteran claims that he was exposed to explosions while serving in Iraq.  See March 2010 VA Examination Report.  The Board observes that the Veteran served as a field artillery surveyor.  See Form DD-214. The Veteran's exposure to noise while in service is conceded. 

As stated above, the Veteran was afforded a VA examination in March 2010.  There, the examiner concluded that the Veteran's tinnitus is not caused by or a result of acoustic trauma.  As rationale, the examiner explained:

His claim for tinnitus was time locked to his time in the military however the absence of high frequency hearing loss (normal functioning cochlea) indicates the presence of tinnitus is not related to acoustic trauma.

Despite the findings of the VA examination, the Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. 370.  While service connection for tinnitus may not be established based on a continuity of symptomatology as it is not a chronic disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  In this instance, the Veteran has asserted that his tinnitus began in service.  See March 2010 VA Examination Report.  Further, in his initial claim, the Veteran asserted that his tinnitus began in August 2004, during his period of active service.  There is no contradictory evidence of record regarding the onset of the Veteran's tinnitus.  Moreover, there is no evidence showing that the Veteran was afforded a medical examination at separation.  Thus, there is no evidence showing that the Veteran reported normal hearing at any time following his separation from service.

With respect to the etiological opinion provided in March 2010, the Board concludes that the Board finds the evidence is at least in equipoise regarding the onset of the Veteran's tinnitus.  In that regard, the VA examiner's opinion does not challenge the Veteran's assertion that tinnitus began in service.  Instead, the examiner specified that the absence of high frequency hearing loss indicates that tinnitus is not related to acoustic trauma.  The examiner did not address the Veteran's contention that he has suffered from tinnitus since service.  In essence, the examiner does not appear to contest the Veteran's contention that he has suffered from tinnitus since service.  The examiner even acknowledges the Veteran's assertion of in-service onset, as the examiner described the Veteran's claim as "time locked" to his period of service.  Thus, there is no evidence to rebut the Veteran's assertion that tinnitus began in service.  Moreover, the Veteran has consistently reported that tinnitus had its onset during service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.

His credible statements regarding the onset of his tinnitus, and lack of contradictory evidence of record, is sufficient to establish the in-service onset of tinnitus.  


ORDER

New and material evidence having been submitted, the claim of service connection for tinnitus, is reopened. 

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


